DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
Claim Objections
Claims 27, 35, 37, 39 and 43 are objected to because:
Claim 27, lines 11-12, “an arc-extinguishing gas” should be –the arc-extinguishing gas-.
Claim 27, line 16, “large diameter” should be –large diameters-.
Claim 27, line 17, “the air chamber” lacks antecedent basis.

Claim 35, line 5, “the ground plane side” lacks antecedent basis.
Claim 35, line 8, “the side opposite” lacks antecedent basis.
Claim 37, line 4, “the ground plane side” lacks antecedent basis.
Claim 37, line 7, “the side opposite” lacks antecedent basis.
Claim 39, lines 11-12, “an arc-extinguishing gas” should be –the arc-extinguishing gas-.
Claim 39, line 16, “the air chamber” lacks antecedent basis.
Claim 39, line 16, “by” should be changed to –at a-.
Claim 39, lines 16-17, “large diameter” should be –a large diameter-.
Claim 43, lines 11-12, “an arc-extinguishing gas” should be –the arc-extinguishing gas-.
Claim 43, line 16, “the air chamber” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27-46, phrase, “air chamber” used throughout the claims, is unclear, and leave doubts as to how this claimed feature, is accomplished, since the claims and specification, discloses “a seal 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uchii et al, Yamada et al, Suzuki et al, Kanazawa et al, Dahlquist et al and Bergmann et al are examples of gas circuit breakers comprising sealed containers filled with arc-extinguishing gases, configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833